745 N.W.2d 787 (2008)
Kenneth HOBDY, Successor Personal Representative of the Estate of Donny Harrison, Deceased, and April Harrison, Personal Representative of the Estate of Donny Harrison, Deceased, Plaintiffs-Appellants,
v.
HARPER UNIVERSITY HOSPITAL, Detroit Medical Center, and Paul S. Swerdlow, M.D., Defendants-Appellees.
Kenneth Hobdy, Successor Personal Representative of the Estate of Donny Harrison, Deceased, Plaintiffs-Appellant,
v.
Harper University Hospital, Detroit Medical Center, and Paul S. Swerdlow, M.D., Defendants-Appellees.
Docket Nos. 135352-135354. COA Nos. 258114, 260666, 270471.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the October 18, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals as to Wayne Circuit case no. 03-331642-NH and REINSTATE the order of the Wayne Circuit Court denying the defendants' motion for summary disposition in that case because the first personal representative is within the class of plaintiffs identified in this Court's order in Mullins v. St. Joseph Mercy Hospital, 480 Mich. 948, 741 N.W.2d 300 (2007). We REMAND this case to the Court of Appeals for consideration of the defendants' *788 other issues that were not addressed in its opinion. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.